Citation Nr: 0727889	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy of 
the right lower extremity.

2.  Entitlement to service connection for radiculopathy of 
the left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claim file.  


FINDING OF FACT

Radiculopathy of the right lower extremity is due to the 
service-connected  lumbosacral strain with degenerative disc 
disease at L5-S1.


CONCLUSION OF LAW

Radiculopathy of the right extremity is proximately due to or 
the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim for the right lower 
extremity is being granted.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.  

Legal Criteria and Analysis

In this case, the appellant seeks service connection for 
radiculopathy of the lower extremities as secondary to the 
service connected lumbosacral strain with degenerative disc 
disease at L5-S1.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for bilateral radiculopathy of the lower 
extremities on a secondary basis, the evidence must show that 
it was caused or aggravated by a service-connected disease or 
injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

After a careful review of the evidence of record, the Board 
finds that service connection for radiculopathy of the right 
lower extremity is warranted.  The veteran asserts that his 
bilateral radiculopathy of the lower extremities was caused 
by his service connected lumbosacral strain with degenerative 
disc disease at L5-S1.  

Outpatient treatment records of August 2003 note that the 
veteran was diagnosed with mild neuropathy of the feet due to 
his diabetes mellitus.  

VA examination report of June 2004 notes that the veteran 
complained of back pain which radiates transversely 
throughout his mid lower back and occasionally to his right 
lower extremities with associated paresthesias.  Physical 
examination revealed normal strength and sensation to lower 
extremities with somewhat decreased sensations to his 
peripheral lower extremities secondary to diabetes.

Outpatient treatment records of March 2004 note that the 
veteran had decreased sensation in L5-S1 distribution on the 
right lower extremity.  He was assessed with L5-S1 
radiculopathy.

Outpatient treatment records of May 2007 note that the VA 
examiner opined that "given the patient's mild peripheral 
neuropathy on examination and his significant physical 
symptoms and MRI report it appears that most of his symptoms 
are related to the lumbar disc disease going into his legs.  
This is considered radiculopathy."

After a careful review of the evidence of record, the Board 
finds that service connection for radiculopathy of the right 
lower extremity is warranted.  

The Board notes that the medical evidence of record 
establishes that there appears to be two forms of neurologic 
deficit, neuropathy associated with diabetes and 
radiculopathy.  The veteran's radiculopathy of the right 
lower extremity is due to his service connected lumbosacral 
strain with degenerative disc disease of the L5-S1.  While 
not every treatment record and medical opinion of record 
concludes that the veteran's neuropathy of the lower 
extremities was caused or aggravated by his service connected 
lumbosacral strain with degenerative disc disease of the L5-
S1, some attribute it to his diabetes, various treatment 
records and medical opinions attribute the veteran's 
radiculopathy on the right to his back disability.  
Outpatient treatment records of March 2004 note a decreased 
sensation in L5-S1 on the right lower extremity and an 
assessment of L5-S1 radiculopathy.  Outpatient treatment 
records of May 2007 note that the examiner opined that "most 
of [the veteran's] symptoms are related to the lumbar disc 
disease going to his legs.  This is considered 
radiculopathy."  There are medical opinions of record which 
draw a relationship between the veteran's bilateral 
radiculopathy of the lower extremities and his service-
connected back disability.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
the Board finds that the evidence supports the claim.  In 
this case, there are medical opinions both in favor of and 
against a relationship.  The preponderance of the evidence is 
not against the veteran's claim and the benefit of the doubt 
must be afforded to the veteran.  Accordingly, service 
connection for radiculopathy of the right lower extremity as 
secondary to lumbosacral strain with degenerative disc 
disease at L5-S1 is warranted.


ORDER

Service connection for radiculopathy of the right lower 
extremity is granted.


REMAND

As noted above, there is a conflict in the record.  In regard 
to the left lower extremity, there is inadequate evidence as 
to the existence of neurologic deficit and if present, the 
cause.  Furthermore, most of the medical evidence fails to 
adequately explain why the findings represent diabetic 
neuropathy or radiculopathy or a combination of both.  
Opinions without much of a factual foundation are not 
dispositive.  Accordingly, the case is remanded for the 
following:

The veteran should be scheduled for a 
neurological examination, preferably by a 
neurologist.  The purpose of the 
examination is to determine whether there 
is neurological impairment of the left 
lower extremity and if present, the 
cause.  EMG testing should be conducted 
unless contraindicated.  The examiner 
should clearly establish whether there is 
radiculopathy or any other neurological 
findings consistent with the service 
connected low back disability.  It is 
requested that the examiner provide the 
reasons for his opinions (why findings 
represent diabetic neuropathy or 
radiculopathy). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


